Docket No. 105532.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



MAXIT, INC., Appellant, v. JOHN VAN CLEVE et al., Appellees.

                 Opinion filed October 17, 2008.



   JUSTICE FREEMAN delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Thomas, Kilbride, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                            OPINION

    In September 2006, the circuit court of Du Page County granted
summary judgment in favor of plaintiff and against defendants John
Van Cleve and his wife, Kelley Van Cleve. The appellate court
reversed and remanded. 376 Ill. App. 3d 50. We granted plaintiff’s
petition for leave to appeal (210 Ill. 2d R. 315(a)), and, for the
reasons set forth below, affirm the judgment of the appellate court.

                          BACKGROUND
    On December 26, 2001, John suffered an injury to his back as a
result of an automobile accident, when another car caused John’s car
to drive off the road. At the time of the accident, John was an
employee of plaintiff and was working within the course and scope
of his employment. On May 16, 2002, John filed a workers’
compensation claim against plaintiff with the Illinois Industrial
Commission,1 case No. 02 WC 25917. John also filed a claim under
plaintiff’s underinsured-motorist policy No. 1035982371, which was
held by CNA Insurance Companies (CNA). At the time of John’s
injury, plaintiff was not covered under any workers’ compensation
insurance policy.
    On September 10, 2004, defendants signed the release at issue in
this appeal. This document, entitled “Release of All Claims,”
provides:
             “[1] FOR AND IN CONSIDERATION of the payment to
        us at this time of the sum of $800,000, Eight Hundred
        Thousand Dollars, the receipt of which is hereby
        acknowledged, we being of lawful age, do hereby release,
        acquit and forever discharge Maxit Inc., Transportation
        Insurance Co., and their agents, servants, successors, heirs,
        executors, insurers, administrators, all other persons, firms,
        corporations, associations or partnerships (‘Releasees’) or and
        from any and all actions, causes of action, claims, demands,
        damages, costs, loss of services, expenses and compensation,
        on account of, or in any way growing out of, any and all
        known and unknown personal injuries and property damage
        resulting or to result from an accident that occurred on or
        about 12/26/2001, and covered by Underinsured Motorist
        policy provisions in Policy No. 1035982371.
             [2] We hereby declare and represent that the injuries
        sustained are permanent and progressive and that recovery
        therefrom is uncertain and indefinite, and that in making this
        release and agreement it is understood and agreed that we rely
        wholly upon our own judgment, belief and knowledge of the
        nature, extent and duration of said injuries, with the advice of
        counsel and that we have not been influenced to any extent
        whatever in making this release by any representations or


   1
    On January 1, 2005, the Illinois Industrial Commission was renamed
the Illinois Workers’ Compensation Commission. See Roberson v.
Industrial Comm’n, 225 Ill. 2d 159, 162 n.1 (2007), citing 820 ILCS
305/1(c) (West 2004).

                                  -2-
statements regarding said injuries, or regarding any other
matters, made by the persons, firms or corporations who are
hereby released, or by any person or persons representing him
or them, or by any physician or surgeon by him or them
employed.
     [3] In consideration of the aforesaid payment, John Van
Cleve and Kelley R. Van Cleve agree to indemnify and hold
forever harmless, Releasees, their heirs, successors,
administrators, insurers or assigns from and against any and
all claims, rights, duties, obligations, debts, liabilities, liens or
causes of action of any kind and nature whether foreseen,
unforeseen, contingent or actual, liquidated or unliquidated
that have been or may hereafter and any time be made or
brought against the said Releasees for the purpose of
enforcing a further claim for damage on account of the
alleged damages or injury sustained in consequence of the
aforesaid accident.
     [4] It is further understood and agreed that this settlement
is the compromise of a doubtful and disputed claim, and that
the payment is not to be construed as an admission of liability
on the part of the Releasees, by whom liability is expressly
denied.
     [5] We further agree that this release shall not be pleaded
by us as a bar to any claim or suit.
     [6] The undersigned acknowledge and agree that the
aforesaid sum represents the full amount of damages due
them according to the terms of Policy No. 1035982371 and
further agree, in consideration of such payment, upon the
Releasees request, to take such action as may be necessary to
recover from the owner or operator of such underinsured
automobile the damages suffered by the undersigned. In the
event of a recovery, the Releasees shall be reimbursed out of
such recovery to the extent of any payment made to the
undersigned; and in addition, shall be reimbursed for
expenses, costs and attorney’s fees by it in connection with
such action.
under [sic]


                            -3-
            [7] This release contains the ENTIRE AGREEMENT
        between the parties hereto, and the terms of this release are
        contractual and not a mere recital.
            [8] We further state that we have carefully read the
        foregoing release and know the contents thereof, and we sign
        the same as our own free act.”
    Nearly one year later, on September 6, 2005, John and plaintiff
entered into a written agreement for settlement of John’s previously
filed workers’ compensation claim, case No. 02 WC 25917. Under
the agreement, which was approved by the Illinois Workers’
Compensation Commission (Commission), plaintiff agreed to pay
defendants $200,000 in settlement of the claim.
    On October 19, 2005, plaintiff filed its complaint against
defendants in this case, alleging breach of the September 2004
release. In the complaint, plaintiff alleged that defendants breached
the terms of the release by refusing to consider their claim for
workers’ compensation benefits released by the September 2004
agreement. Plaintiff claimed that this September 2004 release, “by its
own terms, specifically included the release of [plaintiff] of any and
all claims, of whatever nature or sort raised or to be raised by
[defendants] that would arise out of or on account of[ ] the accident
of December 26, 2001.” According to plaintiff, the workers’
compensation claim was included within the scope of the term “any
and all claims” as stated in the release. Plaintiff sought, as damages,
the $200,000 it was obligated to pay in settlement of the workers’
compensation claim.
    Defendants filed a counterclaim against plaintiff, alleging that
plaintiff fraudulently induced them to settle the workers’
compensation claim for $200,000. Defendants also filed affirmative
defenses.
    Thereafter, plaintiff filed a motion for summary judgment on its
complaint and a motion for judgment on the pleadings regarding
defendants’ affirmative defenses and counterclaim.
    Plaintiff argued, among other things, that the language in the third
paragraph of the September 2004 release clearly and unambiguously
released plaintiff from any and all claims arising from the December
26, 2001, accident, including John’s workers’ compensation claim.

                                  -4-
Defendants pointed, in response, to the first paragraph of the release.
According to defendants, this paragraph clearly limited the release to
claims covered by the underinsured-motorist policy, which did not
cover John’s workers’ compensation claim. Defendants also pointed
to section 23 of the Workers’ Compensation Act (Act), which
provides, in pertinent part: “No employee *** shall have power to
waive any of the provisions of this Act in regard to the amount of
compensation which may be payable to such employee *** except
after approval by the Commission.” 820 ILCS 305/23 (West 2004).
Defendants note that the September 2004 release was not approved
by the Commission, and the release therefore could not have
constituted a waiver of John’s workers’ compensation claim under the
terms of the Act. Alternatively, defendants argued that the language
in the release was ambiguous and summary judgment was improper.
Defendants then filed a cross-motion for summary judgment.
    In September 2006, the circuit court granted summary judgment
in favor of plaintiff and against defendants. The court also granted
plaintiff’s motion for judgment on the pleadings regarding
defendants’ counterclaim and affirmative defenses. In its order, the
court concluded that the September 2004 release was clear and
unambiguous on its face and, therefore, subject to enforcement as a
matter of law. In the court’s view, the release clearly expressed
defendants’ intent to release plaintiff from “any further financial
responsibility proximately caused by the accident, and to indemnify
[plaintiff] for any subsequent loss that might occur.” With respect to
defendants’ claim that plaintiff’s construction of the release
contravened section 23 of the Act, the court agreed with plaintiff that
defendants, in signing the release, did not waive their rights under the
Act. Defendants were free to pursue those rights, but the release
obliged defendants to make good on their indemnification promise to
plaintiff.
    On appeal, defendants argued, inter alia, that the plain language
of the release required judgment in their favor and that, by operation
of law, the release did not release John’s workers’ compensation
claim. The appellate court reversed and remanded. 376 Ill. App. 3d at
59. The court asserted that it was well settled that an employer could
not ignore section 23 of the Act and enter into a settlement with its
employee without the approval of the Commission. The court

                                  -5-
concluded that, absent Commission approval, the September 2004
release did not include within its scope John’s workers’ compensation
claim. According to the court, defendants were entitled to prevail, as
a matter of law, on their cross-motion for summary judgment.

                              ANALYSIS
    Before this court, plaintiff argues that the appellate court: (1)
incorrectly held that the September 2004 release was potentially
ambiguous; (2) misapplied section 23 of the Act to the release; and
(3) improperly gave defendants a double recovery for a single,
indivisible injury.
    The purpose of summary judgment is to determine whether a
genuine issue of material fact exists. Bagent v. Blessing Care Corp.,
224 Ill. 2d 154, 162 (2007). Summary judgment is appropriate only
where “the pleadings, depositions, and admissions on file, together
with the affidavits, if any, show that there is no genuine issue as to
any material fact and that the moving party is entitled to a judgment
as a matter of law.” 735 ILCS 5/2–1005(c) (West 2004). An appellate
court reviews de novo an appeal from a summary judgment ruling.
Horwitz v. Holabird & Root, 212 Ill. 2d. 1, 8 (2004).
    Although both plaintiff and defendants argue that the language of
the release is clear and unambiguous, they take opposite views of
what the language means. The parties look to separate paragraphs of
the release to support their assertions that the language of the release
is unambiguous. Defendants point to the first and sixth paragraphs of
the release, wherein the underinsured-motorist policy is expressly
referenced. Defendants argue that because the release specifically
refers to claims covered by the underinsured-motorist policy, it is
clear that the release only releases plaintiff from further liability in
conjunction with that insurance policy, which did not include
workers’ compensation claims. Plaintiff, on the other hand, cites the
use of the phrase “any and all claims” in the third paragraph of the
release as language that is clear and unambiguous, thus requiring
defendants to consider their claim for workers’ compensation benefits
under the Act as released.
    We agree with the appellate court below that there appears to be
some ambiguity as to whether the parties intended to limit the

                                  -6-
operation of the release only to claims arising under the underinsured-
motorist policy, or instead intended the release to include defendants’
workers’ compensation claim as well.2 However, we conclude, as did
the appellate court, that we need not resolve this question, because the
resolution of this appeal is controlled by section 23 of the Act.
    Section 23 of the Act (820 ILCS 305/23 (West 2004)), which
governs injuries suffered by employees which occur in the scope and
course of employment, provides in relevant part, as follows:
             “No employee *** shall have power to waive any of the
        provisions of this Act in regard to the amount of
        compensation which may be payable to such employee ***
        except after approval by the Commission and any employer
        *** who shall enter into any payment purporting to
        compromise or settle the compensation rights of an employee
        *** without first obtaining the approval of the Illinois
        Workers’ Compensation Commission *** shall be barred
        from raising the defense of limitation in any proceedings
        subsequently brought by such employee ***.” 820 ILCS
        305/23 (West 2004).
    Neither party disputes the fact that the release was not approved
by the Commission. Nor do the parties dispute that the language of
the release does not make any express reference to the workers’
compensation claim.
    Plaintiff, however, insists that this case has nothing to do with the
Act but rather is a simple breach of contract case. According to
plaintiff, based on the terms of the release, defendants are required to
abandon their claim for workers’ compensation benefits under the
Act. Plaintiff contends that the requirement to abandon the claim for
benefits does not constitute a waiver of defendants’ rights under the
Act. According to plaintiff, this requirement is in accordance with the
contractual obligation agreed to in the release. Thus, according to
plaintiff, defendants are now required to indemnify plaintiff for


   2
    It should be noted that the underinsured-motorist policy was the only
policy specifically referred to in the release, and that policy could not have
covered the workers’ compensation claim, because plaintiff did not have
workers’ compensation insurance at the time of the accident.

                                     -7-
payments made to defendants under the Act, based on the terms of the
release. We do not agree.
    In the factually similar case of International Coal & Mining Co.
v. Industrial Comm’n, 293 Ill. 524 (1920), an employee was injured
at work. At a hearing on the petition for compensation, an arbitrator
awarded the employee $2,801.14 as compensation for his injury. The
employer subsequently petitioned the Industrial Commission for a
review of the award, and on the same day secured from the employee
a release from any and all claims and demands, including all claims
arising under the Act resulting from the accident in question in
exchange for $1,819.34.
    At the hearing before the Industrial Commission, the employer
offered into evidence the release, along with a stipulation to dismiss,
and the receipt for final settlement. The employee objected on the
ground that the final receipt amounted to a lump-sum settlement
which had not yet been presented to the Industrial Commission and
could not have been agreed upon without the approval of the
Industrial Commission. International Coal, 293 Ill. at 527. The
employer contended that by signing the release, the employee waived
no legal rights. This court found that the agreement, if valid, would
cause the employee to waive substantial rights under the Act
amounting to a waiver, which an employee had no right to do under
the Act. International Coal, 293 Ill. at 528.
    This court held that while one of the purposes of the Act is to
encourage the settlement of claims arising under it, such a settlement,
in order to be within the contemplation of the Act, must be made in
accordance with the terms and provisions of the Act. International
Coal, 293 Ill. at 529. Thus, the court held that the release was an
attempted lump-sum settlement, and such a settlement must be
petitioned for as provided in the Act and approved by the Industrial
Commission. International Coal, 293 Ill. at 529.
    Further, in Zurich General Accident & Liability Insurance Co. v.
Industrial Comm’n, 325 Ill. 452, 456-57 (1927), this court recognized
the well-settled rule that direct settlements between an employer and
an employee must be filed with, and approved by, the Industrial
Commission. The court held that an employer was bound by the
provisions of the Act and could not relieve himself from liability
pursuant to a private agreement with an employee. Zurich, 325 Ill. at

                                 -8-
456.
    Plaintiff’s argument that the release did not require defendants to
waive their rights under the Act, but did require defendants to
indemnify plaintiff, is unpersuasive. The distinction that plaintiff
contends exists between defendants’ releasing plaintiff from the
workers’ compensation claim, on the one hand, and defendants’
waiving their rights to benefits under the Act, on the other, is
essentially a distinction without a difference, where the end result is
the same. The language in section 23 of the Act is clear in that it
provides, in pertinent part, that no settlement purporting to settle the
claims under the Act can be effective unless it is approved by the
Commission. “ ‘Where the language of a statute is clear and
unambiguous, a court must give it effect as written, without “reading
into it exceptions, limitations or conditions that the legislature did not
express.” ’ ” In re D.L., 191 Ill. 2d 1, 9 (2000), quoting Garza v.
Navistar International Transportation Corp., 172 Ill. 2d 373, 378
(1996), quoting Solich v. George & Anna Portes Cancer Prevention
Center of Chicago, Inc., 158 Ill. 2d 76, 83 (1994).
    Plaintiff next argues that the appellate court’s ruling gives
defendants a double recovery for a single, indivisible injury.
According to plaintiff, section 23 should not be interpreted to allow
“this type of double recovery by a party that chooses to breach a
Release that was voluntarily signed with the benefit and advice of
legal counsel.”
    Plaintiff’s argument arises from defendants’ reference to the same
medical bills both in support of the September 2004 release and in the
demand letter for settlement under the Act. Plaintiff asserts that
defendants’ use of identical documents to prove damages in two
separate agreements violates public policy.
    As we have held, the language of section 23 of the Act clearly
states that any waiver of rights under the Act must be approved by the
Commission. Where the statutory language is clear and unambiguous,
we must not depart from the plain language and meaning of the
statute by reading into it exceptions, limitations or conditions that the
legislature did not express. Petersen v. Wallach, 198 Ill. 2d 439, 446
(2002). Thus, we are obligated to interpret the statute in this manner.
    To the extent, if any, section 23 allows the kind of double


                                   -9-
recovery plaintiff complains of, the proper forum for this concern is
the legislature. It is not within our province to address concerns more
appropriately addressed to the legislature.
     We hold, as did the appellate court, that the September 2004
release was ineffective to waive defendants’ rights under the Act. We
therefore affirm the appellate court’s judgment reversing the trial
court’s grant of summary judgment in favor of plaintiff. We also
conclude, as did the appellate court, that defendants are entitled to
prevail, as a matter of law, on their cross-motion for summary
judgment.
    Although defendants raise a number of additional arguments, in
light of our decision today, we need not address those contentions.

                         CONCLUSION
   We affirm the judgment of the appellate court reversing the
judgment of the trial court and remanding the cause to the circuit
court of Du Page County for further proceedings.

                                                             Affirmed.




                                 -10-